Me. Justice Todd, Je.,
delivered the opinion of the court.
The appellant was sentenced to six months’ imprisonment for an offense of petty larceny. There is no direct evidence tending to show'that he committed the offense; hut the articles stolen were partly sold by him to another person and the others were found in his possession. The question for determination in this appeal is whether, the facts of the case and the explanation offered by the defendant as to how he acquired possession of said articles justify the reversal of the judgment. People v. Laureano, 20 P.R.R. 7.
On July 17, 1942, Angel Díaz Garcia was the owner of an automobile which had four tires and two spare tires, all new ones. At about nine o’clock in the evening of that day, he lent the car to José Luis López on condition of having it returned immediately. At about midnight of that same day López came tó inform him that someone had stolen the car from a place on the road from Eío Piedras to Caguas where he had parked the car. They took steps to recover it and on July 26, 1942, found it in a ditch of the road leading from La Muda de Caguas to Aguas Buenas, at about a kilometer *509from the latter town. The antomohile suffered no damage, but there were missing, among other things, the two spare tires and two of the others which were being used. As a result of the investigation carried out by the detective, two of the tires were found being used on the automobile of Santiago Díaz. The latter was questioned and he stated that he had bought them from Ramón Vicente Vázquez; that the latter had asked $100 for them but had let him have them for $90. Thereupon Vázquez was questioned, and he admitted that he had sold them to Santiago Díaz, and when he was asked how he had acquired them, he answered that he had bought them, together with two other tires which were found in Vázquez’ own automobile.
According to detective Saturnino Romero, Vázquez never said who had sold him the tires, despite the fact that he had insistently asked him. Of said four tires Angel Diaz Garcia identified three as his own.
The defendant called Víctor Velez Rosado to the witness stand who testified that he knew Ramón Vicente Vázquez for some time; that Vázquez had asked him to let him know of someone who had tires to sell; that at that time William Carrion informed him that he was selling some tires; that he went with William Carrion to Vázquez; that Carrion offered them to Vázquez and the latter bought them for $75; that since that time he has not seen Carrion again and neither does he know his whereabouts.
Fernando Pérez, a friend of Vázquez, testified that he was going out with Vázquez on a certain Sunday and while he was at the latter’s home two men arrived and offered Váz-quez some tires for sale; that said persons arrived in an automobile which was driven by William Carrion, whom he does not know personally; that the other person who was with Carrion was called Vitin and was in the court during the trial in the lower court; that the tires were bought for $75.
*510The defendant also testified that, he had been working in the Federal Treasury for two years; that his salary was $135 monthly; that he lived Avith his father, who is a merchant in Río Piedras, and that the house where he lived belonged to his father; that he hardly nsed any of the $135 which he earned because he lived with his father and did not have to pay any rent; that he is single and has no' children; that on Sunday July 19, 1942, he had bought the four tires from Víctor Velez Rosado and from William Carrion in front of his house (Tr. of Ev., p. 39); that two of the tires were found in his possession and that he had sold the other two tires to Santiago Diaz on July 22, 1942. Later on, upon being examined by the trial judge, he answered that when he was questioned by the detective as to how he had acquired said tires, he had replied that he had bought them from a certain Vitin (Tr. of Ev., p. 42); that he made no mention of Carrion because he had made the deal Avith Vi-tin; that Vitin was arrested on the same day he was; that he had tried to get Carrion because it was a delicate matter due to his position, but he had been unable to get him; that afterwards he informed the detective about Carrion.
■ We are of the opinion that the evidence in this case is not sufficient to support the conviction of the defendant. As in People v. Atilano, 44 P.R.R. 570, wherein Ave reversed the judgment of conviction, we may say that “The explanation that he (the defendant) gave could, without doubt, have been more specific, and should have shown at least that he made an effort to find the vendor, but it is not incredible >and could be true.” (Italics and parenthieal matter supplied.) The testimony of the defendant in the case at bar is even stronger than that of defendant in the case of People v. Atilano, supra, since it tended to show that he tried to get in touch with the person who sold the tires to him, and besides he called two eyewitnesses who testified in connection with the *511deal made. None of this evidence was contradicted by The People.
The discrepancies or contradictions appearing in defendant’s testimony may he explained by the fact that the case deals with the purchase of tires in what is now known as the “Black Market,” a forbidden and punishable act. And even though he was not charged with said offense, since he was a Federal employee he had to realize the consequences that such action might bring upon him. It is not unreasonable to consider that said contradictions are the natural consequences of those circumstances.
We further held in the case of People v. Atilano, supra, that however strong the suspicion against the accused may be, it is not sufficient for convicting him, and we applied the rule laid down in People v. Domínguez, 36 P.R.R. 419, to the effect that: “Where in a prosecution for larceny the evidence only shows possession by the defendant of the stolen object, without any other circumstance connecting him with the theft, it is not sufficient. ’ ’
This rule is applicable to the case at bar and the judgment appealed from should be reversed, acquitting the defendant.